         Case 7:19-cv-00548-PED Document 56 Filed 03/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 VALENCIA
                                       Plaintiff,
                                                                           ORDER
                - against -
                                                                   19 Civ. 548 (PED)



 CITY OF YONKERS, ET AL.,
                                       Defendants.

PAUL E. DAVISON, U.S.M.J.:

       This case will not proceed to trial before July, 2021.

       Accordingly, no later than May 2, 2021, counsel are directed to notify the Court in

writing as to any unavailability during the months of July, August, and September 2021.

       The Court will, thereafter, advise counsel as soon as a trial date has been confirmed.

Dated: March 10, 2021
       White Plains, New York
                                                     SO ORDERED


                                                     ______________________
                                                      Paul E. Davison, U.S.M.J.
